Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments with remarks filed 5-17-22 are acknowledged.

Claims 16 and 21-40 are pending and under examination at they read on the species of invention wherein the tumor antigen recognized by the TCR is CD70 or mesothelin.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16, 22-25, 27-39 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant argues the claims have been “amended to specify that the tumor is characterized by a low density of the antigen on the surface of a tumor cell, wherein the low density is a density of less than about 10,000 molecules per cell,” and further that the claims have been “…amended to specify that the tumor is associated with the antigen to which the claimed recombinant TCR receptor binds,” which according to applicant renders the rejection of record moot. 

(see page 6, 3rd paragraph, applicant’s emphasis shown).

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

The instant specification does not further describe or define how the skilled should interpret or understand the meaning of a tumor “characterized by a low density of the antigen on the surface of a tumor cell, wherein the low density is a density of less than about 10,000 molecules per cell” in a way that clarifies the metes and bounds of the claimed invention.

As stated in the prior office action, even after the most recent claim amendments some skilled artisans may assert that to practice the claims one must (i) identify a patient wherein all of the tumor cells contained in said patient have an antigen density of less than about 10,000 molecules per cell on their cell surface, and then administer the immunoresponsive cells to said patient.

On the other hand, other skilled artisans may assert that to practice the claims one need not identify only those patients wherein all of the tumor cells contained in the patient have an antigen density of less than about 10,000 molecules per cell on their cell surface, rather the claim could instead be interpreted to read on treating patients having a tumor type wherein at least some, but not necessarily all of the tumor cells contained in said patient have an antigen density of less than about 10,000 molecules per cell on their cell surface.

Without a clear understanding of precisely what is meant by “…reducing tumor burden in a subject, and/or treating a tumor in a subject…wherein the tumor…is characterized by a low density of the antigen on the surface of a tumor cell, wherein the low density is a density of less than about 10,000 molecules per cell,” the skilled artisan considering the claimed invention cannot be certain which activities will or will not infringe the claimed methods.

Claims 16 and 21-39 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 

a method of reducing tumor burden in a subject and/or treating a tumor in a subject, the method comprising administering to the subject an effective amount of immunoresponsive cells, wherein the tumor is a CD70-expressing renal cell carcinoma, kidney cancer, breast cancer, glioblastoma, brain cancer, leukemia, lymphoma, melanoma, lung cancer, pancreatic cancer, ovarian cancer and multiple myeloma, and wherein the immunoresponsive cells comprise a recombinant T cell receptor (TCR) that comprises: i) a first antigen-binding chain comprising an antigen-binding fragment of a heavy chain variable region (VH) of a CD70-binding antibody; and ii) a second antigen-binding chain comprising an antigen-binding fragment of a light chain variable region (VL) of a CD70-binding antibody; wherein the first and second CD70-binding chains each further comprise a TRAC polypeptide or a TRBC polypeptide, and wherein the first and the second CD70-binding chains bind to CD70, 

AND FOR

a method of reducing tumor burden in a subject and/or treating a tumor in a subject, the method comprising administering to the subject an effective amount of immunoresponsive cells, 
wherein the tumor is a mesothelin-expressing mesothelioma, ovarian cancer, pancreatic cancer, uterine cancer, lung cancer, bile duct carcinoma, stomach cancer, neoplasm of the esophagus, colon cancer and breast cancer, and wherein the immunoresponsive cells comprise a recombinant T cell receptor (TCR) that comprises: i) a first antigen-binding chain comprising an antigen-binding fragment of a heavy chain variable region (VH) of a mesothelioma-binding antibody; and ii) a second antigen-binding chain comprising an antigen-binding fragment of a light chain variable region (VL) of a mesothelioma-binding antibody; wherein the first and second mesothelioma-binding chains each further comprise a TRAC polypeptide or a TRBC polypeptide, and wherein the first and the second mesothelioma-binding chains bind to mesothelioma,

does not reasonably provide enablement for a method of reducing tumor burden in a subject, and/or treating any tumor in a subject, the method comprising administering to the subject an effective amount of immunoresponsive cells, wherein the immunoresponsive cells comprise a recombinant T cell receptor (TCR) that comprises: i) a first antigen-binding chain comprising any antigen-binding fragment of a heavy chain variable region (VH) of an antibody; and ii) a second antigen-binding chain comprising any antigen-binding fragment of a light chain variable region (VL) of the antibody; wherein the first and second antigen-binding chains each comprise a TRAC polypeptide or a TRBC polypeptide, and the first and the second antigen-binding chains bind to any antigen associated with the tumor, insofar as the tumor is characterized by a low density of the antigen on the surface of a tumor cell, wherein the low density is a density of less than about 10,000 molecules per cell.

Applicant argues “the instant amendment to independent claims 16 and 21 to specify that the
tumor is associated with the antigen has rendered the above allegations moot. One skilled in the art would have understood that the claimed methods encompass methods of treating tumors associated with the antigen to which the claimed recombinant TCR binds, e.g., the claimed antigen is a target antigen of the claimed tumor. In other words, the scenarios alleged by the Examiner, e.g., using cells comprising a mesothelin-binding recombinant TCR for treating tumors that are not associated with mesothelin (e.g., brain cancer, thyroid neoplasm, bladder cancer, prostate cancer, kidney neoplasm and liver cancer), are not encompassed by the claimed methods.”

Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below. 

While applicant’s argument is convincing in the sense that claims 16, 21, and dependent claims thereof now read on the treatment of only those tumors “associated with” a given antigen, the claims as amended still read on treatment of any species of cancer recited in the paragraph bridging pages 65-66 insofar as said species of cancer is one that expresses a cell surface antigen “wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.” (see claims 16 and 26).

This rejection is maintained because it would still be unclear to the skilled artisan prior to applicant’s earliest effective filing date which species of cancer have cancer antigen densities of less than about 10,000 molecules per cell, and the skilled artisan would have to resort to undue experimentation to identify cancer patients having a tumor “wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor.”

For example, as described by Caruoso et al. (Cancer Res. 2015 September 1; 75(17): 3505–3518, cited with the previous Non-Final Office Action), the EGFR antigen is expressed at more than 10,000 molecules per cell on the surface of an epidermoid carcinoma cell line and on the surface of glioma cell lines (see page 5, penultimate full sentence and page 8, 1st full paragraph).  

Likewise, as described by Hamieh et al. (Nature. 2019 Apr;568(7750):112-116, cited with the previous Non-Final Office Action), CD19 is expressed at levels in excess of 10,000 molecules per cell when the NALM6 B cell precursor leukemia cell line is cultured in vitro, see Fig. 1D.

Similarly, as described by Song et al. (Journal of Hematology & Oncology (2016) 9:56, cited with the previous Non-Final Office Action), the MDA-231, T47D and SKBR3 cancer cell lines expressed the folate receptor-α (FRα) protein on their cell surface in excess of 10,000 molecules per cell (see page 5, left col., at lines 7-10 and Figure S1A).

Thus, while the specification discloses “non-limiting examples of neoplasia” that can be treated according to the claimed method include an enormous genus of cancers, including, e.g., “squamous cell carcinoma,” which is a synonym for an epidermoid carcinoma, “glioma,” “acute and chronic leukemias,” and “breast cancer,” the skilled artisan would be quite uncertain about their ability to identify, e.g., squamous cell carcinoma / glioma / B cell precursor leukemia / breast cancer patients that have cancer expressing less than about 10,000 molecules of EGFR / CD19 / CD19 / FRα, respectively, per cell in the absence of undue experimentation.

Likewise, with respect to identifying, e.g., CD70-expressing cancers wherein CD70 has a density of less than 10,000 molecules per cell on the surface of a cell of the tumor, some tumor cell lines express far more CD70 than 10,000 molecules per cell, while other tumor cell lines express less than about 10,000 molecules per cell (see Ryan et al., British Journal of Cancer (2010) 103, 676–684, cited with the previous Non-Final Office Action at Table 1, SK-OV-3 vs. OVCAR-3, for example).

That said, setting aside the uncertainty as to what exactly is meant by “a method of reducing tumor burden in a subject….wherein the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor,” e.g., if the amount of CD70-expression / mesothelioma-expression on a cancer cell line cultured in vitro should or should not be considered with respect to satisfying the limitation that “…the antigen has a density of less than about 10,000 molecules per cell on the surface of a cell of the tumor,” yet another source of uncertainty the skilled artisan would face in attempting to practice the claimed invention is that, in general, gene expression in cancer / tumor cell lines often does not correlate with gene expression on cancer / tumor cells in vivo (see also Sandberg et al., Proc Natl Acad Sci U S A. 2005 Feb 8;102(6):2052-7, in particular, Discussion, cited with the previous Non-Final Office Action).  In part this is because the process for producing viable cancer cell lines necessarily selects for cells that substantially differ from the cancer cells as they occur in vivo (see Robert Weinberg, the Biology of Cancer, 2007, pages 536-539, in particular at Section 13.2 and Sidebar 13.2, cited with the previous Non-Final Office Action).  Thus, the skilled artisan would not have confidence in their ability to ascertain which cancers express, e.g., CD70 or mesothelin at a density of less than about 10,000 molecules per cell in vivo from considering the surface expression levels of CD70 or mesothelin on tumor cell lines since tumor cell lines are inherently different from cancer cells as they occur in vivo.

Moreover, neither the instant specification nor the prior art provide evidence that any particular species of the vast genus of cancer types encompassed by the instant claims express less than about 10,000 molecules per cell of CD70 or mesothelin on the cancer cell surface.  

Moreover, insofar as some small fraction of any given population of cancer cells express less than about 10,000 molecules of CD70 or mesothelin on their cell surface it would not be clear to the skilled artisan that killing such a small fraction of cancer cells would have a measurable beneficial effect on the patient insofar as the majority of cancer cells are unaffected.

In sum, in view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims.

As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”. Further, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

The instant specification is not enabling because the skilled artisan cannot follow the guidance presented therein to practice the claims without first making a substantial inventive contribution, which is hardly a matter of routine, not-undue experimentation.

Claims 16, 21-27 and 34-39 stand rejected under 35 U.S.C. 103 as being unpatentable over Eshhar et al. (5912172) in view of Baeuerle et al. (20180230429) and Hassan et al. (J Clin Oncol 34:4171-4179 (2016)) as evidenced by Chowdhury et al. (Nature biotechnology, 17(6), 568–572 (1999)) and Hassan et al. (Cancer immunity, 7, 20 (2007)).

Claims 30-33 stand rejected, and new claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Eshhar et al. (5912172) in view of Baeuerle et al. (20180230429) and Hassan et al. (J Clin Oncol 34:4171-4179 (2016)) as evidenced by Chowdhury et al. (Nature biotechnology, 17(6), 568–572 (1999)) and Hassan et al. (Cancer immunity, 7, 20 (2007)) as applied to claims 16, 21-27 and 34-39 above, and further in view of Sadelain et al. (WO2017180989A2) and Legut et al. (Blood. 2018;131(3):311-322).

The teachings of Eshhar in view of Baeuerle and Hassan as evidenced by Chowdhury and Hassan (2007) as applied to claims 16, 21-27 and 34-39, and further in view of Sadelain et al. (WO2017180989A2) and Legut apply to new claim 40 for the same reasons these teachings applied to claims 30-33 as set forth in the rejection of record.

Claims 16 and 27-29 stand rejected under 35 U.S.C. 103 as being unpatentable over Eshhar et al. (5912172) in view of Baeuerle et al. (20180230429) and Rodriguez et al. (20180230224).

Applicant argues the obviousness rejections should be withdrawn for a variety of reasons:

Applicant argues the rejection fails to establish that treating a mesothelin-expressing cancer according to the teachings of Baeuerle necessarily renders obvious the treatment of a mesothelin-expressing cancer is one “characterized by a low density [of mesothelin] on the surface of a tumor cell, wherein the low density is a density of less than about 10,000 molecules per cell.” 

Applicant further argues “the instant application discovered that the claimed recombinant TCRs had superior antigen-sensitivity and cytotoxic activity against cells having a low antigen density as compared to CARs.  See the originally filed specification at page 71, line 23-page 72 line 4; Table 2; Figures 7A-7B and 8A-8D. In particular, the instant specification states that:

The data clearly demonstrate that the HI-TCR can detect lower levels of CD19 antigen than a CAR. This feature can be very useful for antigens with moderate or low expression such as CD22, BCMA, CCRI, CD70, etc., and can also be useful to treat relapse after CAR therapy for any antigen, as the relapse tumor cells frequently show reduced antigen densities on their surface.

The original specification at page 71, line 32-page 72 line 4 (emphasis added).

Cytolitic effects and proliferation of HIT-CAR (i.e., HI-TCR or FvTCR) T cells are shown in Figures 7A,7B and 8A-8C. In particular, these data show that HIT T cells outperformed CAR-T cells at killing target cells expressing low antigen levels.

The original specification at page 73, lines 21- 24 (emphasis added).”

Moreover, applicant argues that Burton et al. (2021) “…provides further evidence that the claimed recombinant TCRs had superior antigen sensitivity as compared to the TCR fusion proteins (“TFPs”) of Baeuerle and CARs…,” and that “These discoveries are not disclosed or suggested by the cited references and are further evidence of the non-obviousness of independent claim 16 and claims depending therefrom.”

Applicant also points to the teachings of Baeuerle at Fig. 8C and argues:

(i) “Regarding independent claim 21, the Examiner relies on Fig. 8D of Baeuerle…when the Effector/Target (E/T) ratio is 1:5, the killing of the TCRB comprising a binder having a binding affinity of 6 nM (i.e., less than 10-8 M, SD4) was almost identical to the TCRB comprising a binder having a binding affinity of 25 nM (i.e., greater than 10-8 M, SD1) — very little target killing. In view of the teaching of Baeuerle, one skilled in the art would not have expected that including a binder having a Kd of about 1 x 10-8 M or less in a recombinant TCR would substantially improve the antitumor activity of the recombinant TCR,” and 

(ii) “the inventors of the instant application surprisingly discovered that, unlike the TCRB of Baeuerle, recombinant TCRs (e.g., TRAC-HIT) comprising first and the second antigen-binding chains that bind to an antigen with a Kd of less than about 1 x 10-8 M (e.g., 1.3 nM and 4.9 nM) exhibited significantly better antitumor activity than a
recombinant TCR comprising first and the second antigen-binding chains that bind to the antigen with a Kd of greater than about 1 x 10-8 M (32 nM). See Exhibit A.  By contrast, the distinct antitumor activities observed in the recombinant TCRs were not observed with CARs (e.g., TRAC-CAR, which is 19-28z CAR).  See Exhibit A. Such surprising discoveries are not disclosed or suggested by the cited references, which are further evidence of the non-obviousness of independent claim 21 and claims depending therefrom.”
Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below.

With respect to the 1st bulleted argument above, as stated in the prior office action, even if the reference teachings do not explicitly teach that the mesothelin antigen is expressed at a density of less than about 10,000 molecules per cell on the surface of one or more tumor cells, given that the teachings of Baeuerle highlight the ability of a T-cell expressing a fusion protein comprising a single domain, mesothelin-binding antibody joined to a TCRβ chain to lyse a target cell line expressing low levels of mesothelin, and further given that claim 27 of the instant application reads on treating a tumor that expresses the mesothelin antigen at a density of less than about 10,000 molecules per cell, it must be true that at least some mesothelin tumor cells have a low antigen density, i.e., have an antigen density of less than about 10,000 molecules per cell.

Applicant’s argument points to the teachings of Baeuerle that a T-cell expressing a fusion protein comprising a single domain, mesothelin-binding antibody joined to a TCRβ chain can lyse a target cell line expressing low levels of mesothelin (PC3-MSLNlow) and focuses on the absence of any explicit teaching in Baeuerle that that the PC3-MSLNlow cell line necessarily expresses mesothelin at a density of less than about 10,000 molecules per cell.  

However, as stated above given that claim 27 of the instant application reads on treating a tumor that expresses the mesothelin antigen at a density of less than about 10,000 molecules per cell, it must be true that at least some mesothelin tumor cells have a low antigen density, i.e., have an antigen density of less than about 10,000 molecules per cell.  

Thus, it remains the examiner’s position that given the reference teachings as set forth in the prior office action it would have been obvious to one of ordinary skill in the art and one of ordinary skill in the art would have been motivated to (i) engineer T-cells with chimeric TcRs comprising the heavy and light chain variable domains of any one or more of the anti-mesothelin antibodies described by Hassan, and (ii) use such engineered T-cells to treat mesothelin-expressing cancers, such as solid cancers like pancreatic cancer and ovarian cancer, or the hematologic malignancy pediatric AML, and, in so doing, the ordinarily skilled artisan would necessarily be treating a tumor characterized by a low density of the antigen on the surface of a tumor cell, wherein the low density is a density of less than about 10,000 molecules per cell.

With respect to the 2nd bulleted argument above, applicant’s argument is not found convincing for several reasons.  

Firstly, Baeuerle explicitly described in multiple ways how Anti-mesothelin TFPs promote more efficient / higher levels of / superior antigen-specific killing when compared to anti-mesothelin CAR.

For example (emphasis added):

“Described herein are novel fusion proteins that more efficiently kill target cells than CARs,” (page 1, right col., lines 2-4).  

“Anti-mesothelin TFPs may also demonstrate superior cytotoxicity over anti-mesothelin CARs in the real-time cytotoxicity assay (RTCA) format.” (paragraph 348)

“In agreement with the previous cytotoxicity data, anti-mesothelin-CD3ε and anti-mesothelin-CD3γ may produce the highest IL-2 and IFN-γ levels of the TFP constructs.  However, cytokine production by T-cells transduced with anti-mesothelin-CD3ε and anti-mesothelin-CD3γ TFPs may be comparable to that of T-cells expressing anti-mesothelin-28ζ CAR, despite the TFPs demonstrating much higher levels of target cell killing.  The possibility that TFPs may more efficiently kill target cells than CARs, but release comparable or lower levels of pro-inflammatory cytokines, represents a potential advantage for TFPs relative to CARs since elevated levels of these cytokines have been associated with dose-limiting toxicities for adoptive CAR-T therapies.” (paragraph 376).

Thus, the ordinarily skilled artisan would not have been surprised that replacement of the TCR variable domains with anti-mesothelin antibody heavy and light chains would produce a TCR fusion protein having more efficient / higher levels of / superior antigen-specific killing when compared to anti-mesothelin CAR.

Secondly, applicant points to the teachings of the specification at page 71, line 32-page 72 line 4 that “Cytolitic effects and proliferation of HIT-CAR (i.e., HI-TCR or FvTCR) T cells are shown in Figures 7A,7B and 8A-8C. In particular, these data show that HIT T cells outperformed CAR-T cells at killing target cells expressing low antigen levels.” (applicant’s emphasis shown).

However, the data at Figs. 7-8 is unclear in that while Fig. 7B seems to clearly show HI-TCR T-cells killing more of the “very low” CD19-expressing Nalm6 cells than CAR T-cells when the effector : target cell ratio is 1:1, in Fig. 8B it is unclear if the CAR T-cells were able to kill “very low” CD19-expressing Nalm6 cells or not.

With respect to the 3rd bulleted argument above, applicant’s argument is likewise not found convincing.

Applicant argues the teachings of Burton “provide further evidence that the claimed recombinant TCRs had superior antigen sensitivity;” pointing to page 11, 1st and 2nd paragraphs.  However, the “STAR” fusion protein of Burton does not even appear to be contemplated by the instant specification in that the STAR fusion of Burton appears to have a full-length light chain comprising a light chain variable domain AND a light chain constant domain joined to TCR Cβ (see Supp figure 1, “S1”).

Moreover, as described above Baeuerle explicitly described in multiple ways how Anti-mesothelin TFPs promote more efficient / higher levels of / superior antigen-specific killing when compared to anti-mesothelin CAR.

With respect to the 4th bulleted argument above, applicant’s argument relying on the data of Baeuerle at Fig. 8C based on an E/T ratio of 1:5 is not found convincing because it remains the examiner’s position that the ordinarily skilled artisan considering the TFPs of Baeuerle Fig. 8D would understand that a mesothelin-binding immunoglobulin domain having a Kd less than 1x10-8, i.e., a the TFP comprising the SD6 mesothelin-binding single domain antibody fused to TCRβ is the only TFP capable of killing mesothelin-expressing target cells when the E/T ratio is 1:5 in Fig. 8C.
As to applicant’s argument that Exhibit A shows “surprisingly” better anti-tumor activity for TRAC-HIT constructs comprising first and second antigen binding chains that bind to CD19 with a Kd < 10-8 as compared to a TRAC-HIT construct that binds CD19 with a Kd of > 10-8, this is likewise not found convincing for the same reasons set forth above, i.e., because the skilled artisan would not be surprised that a TCR fusion protein comprising antigen-binding domains that bind their cognate antigen with a Kd < 10-8 are better at killing tumor cells than TCR fusion protein comprising antigen-binding domains that bind their cognate antigen with a Kd > 10-8.

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644